Citation Nr: 1328733	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  06-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for bulging disc/stenosis of L4-5 with degenerative arthritis. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis pursuant to 4.16(b).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to May 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2005 rating decision in which the RO denied the Veteran's claim for a rating in excess of 40 percent for bulging disc/stenosis of L4-5 with degenerative arthritis, and his claim for a TDIU.  In August 2005, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in March 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month. 

In April 2006, the Veteran withdrew his request for a Board hearing before a Veterans Law Judge at the RO, but testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record. 

In December 2006, the Board denied the Veteran's claim for a rating in excess of 40 percent for service-connected bulging disc/stenosis of L4-5 with degenerative arthritis, as well as denied his claim for a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2008 Order, the Court granted a Joint Motion filed by representatives of both parties, vacating the Board's decision, and remanding these matters to the Board for further proceedings consistent with the Joint Motion. 

The Board notes that the Veteran was previously represented by Disabled American Veterans.  In a May 2010 VA Form 21-22 (Appointment of Individual as Claimant's Representative), the Veteran appointed private attorney Virginia A. Girard-Brady  as his representative.  The Board recognizes this change in representation.  In October 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include arranging for the Veteran to undergo VA orthopedic examination of his back.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a November 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In February 2011, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to include obtaining an addendum opinion regarding the Veteran's back disability and its impact on his employability.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a November 2012 SSOC and has returned these matters to the Board for further appellate consideration.

Subsequent to the issuance of the November 2012 SSOC, additional documentation consisting of a statement from the Veteran's attorney in July 2013 was added to the claims folder without a waiver of consideration by the agency of original jurisdiction (AOJ).  To the extent that this evidence consists of a statement from the Veteran's representative, it is essentially argument rather than new evidence subject to 38 C.F.R. § 20.1304(c) (2012).  Accordingly, a remand of the claim decided herein for initial RO consideration is not required. 
 
As a final preliminary matter, an August 2013 review of the Virtual VA paperless claims processing system does not reveal any documents in addition to those reflected in the paper claims file pertinent to the present appeal.

The Board's decision on the claim for a rating in excess of 40 percent for bulging disc/stenosis of L4-5 with degenerative arthritis is set forth below.  The claim foe a TDIU is addressed in the remand following the order; this matter is being remanded to the RO for further action.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Pertinent to the July 2004 claim for increase, the Veteran's bulging disc/stenosis of L4-5 with degenerative arthritis has been manifested by complaints of chronic low back pain, tenderness, stiffness, and limitation of function; objective findings reveal spinal stenosis, multi-level degenerative disc disease, and limited range of motion with associated muscle spasms. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for bulging disc/stenosis of L4-5 with degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (2012) .


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339(Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a July 2004 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The July 2004 letter also notified the Veteran that he could send VA information that pertained to his claim.  Thus, the July 2004 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirements.

Post rating, the March 2006 SOC set forth the pertinent rating criteria for evaluating lumbar spine disability, (the timing and form of which suffices, in part, for Dingess/Hartman).  Also, a November 2009 post-rating letter provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the above-described notice, and opportunity for the Veteran to respond, the November 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, private and Social Security Administration (SSA) treatment records, and the reports of various examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2006 DRO hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim herein decided, prior to appellate consideration, is required.

With respect to the April 2006 DRO hearing conducted in this case, as 38 C.F.R. § 3.103(c)(2) imposes "two distinct duties" on hearing officers: (1) to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) to suggest that a claimant submit evidence on an issue material to substantiating the claim. 

The Board notes that if all elements required for claim substantiation are not explicitly set forth during a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) is fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) (a VA examination addressing service connection elements of current disability and nexus, when there was no indication of outstanding evidence, satisfied 38 C.F.R. § 3.103(c)(2), even when those elements were not explicitly set forth as material issues at a hearing).  Here, the extensive evidentiary development for the claim for an increase rating for the service-connected lumbar spine includes obtaining any outstanding treatment records identified by the Veteran as well as additional VA examinations.  Thus, in accordance with the holding in Bryant, 23 Vet. App. at 498-99, there has been compliance with 38 C.F.R. § 3.103(c)(2).

The Board also finds that the RO has substantially complied with the prior remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board acknowledges that, in the October 2009  remand pertinent to the claim herein decided, the Board instructed that the RO arrange for the Veteran to undergo VA neurological and orthopedic examinations to assess the severity of any symptoms.  The examiner was to indicate to what extent, if any, the Veteran experiences any likely functional loss of the lumbar spine due to pain and/or any other symptoms noted during flare-ups.  A review of the record reveals that the Veteran was seen for VA examinations in June 2010 and June 2012, that assessed any neurologic and orthopedic findings.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions and that no further RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Historically, in a December 1975 rating decision, the RO granted the Veteran for service connection for a lumbar spine disability, rated as 0 percent disabling (noncompensable).  A June 1999 rating decision assigned a 20 percent rating, effective from November 16, 1998.  A September 1999 rating decision assigned a 40 percent rating also effective from November 16, 1998.  In July 2004, the Veteran submitted claims for an increased rating, and a TDIU.

VA outpatient treatment records dated from February 2003 to April 2004 show complaints of low back pain and noted that the Veteran was still quite ambulatory despite his use of a cane. 

In an August 2004 VA examination report, the examiner listed a diagnosis of degenerative changes and degenerative disc disease to lumbar spine.  Subjective complaints were noted in the report as constant low back pain, stiffness, numbness, pain while performing activities of daily living like bathing, and flare-ups that occurred four times daily.  Alleviating factors for lumbar symptomatology were listed as changing body positions and medications.  The Veteran stated that the requirements of his last job as a corrections officer, including walking, navigating stairs, and frequent weight bearing, affected his service-connected back and knee disabilities as well as caused him increased pain in those areas.

Spine examination yielded objective findings of tenderness to palpation; antalgic gait with no abnormal shoe wear noted; positive straight leg raising test for low back pain without radiating pain sitting or standing; and no swelling, redness, or obvious deformities.  It was further indicated that the Veteran experienced pain with repetitive range of motion of the lower back as well as exhibited good coordination with all movement. 

The August 2004 examination report reflects lumbar spine range of motion testing results of flexion to 30 degrees with pain beginning at 30 degrees.  Backward extension was to 10 degrees with pain at 10 degrees.  Right and left lateral flexion were each limited to 40 degrees with palpable muscle spasms at 40 degrees bilaterally.  Right and left lateral rotation were each limited to 30 degrees with palpable muscle spasms at 30 degrees on the left.  An August 2004 VA X-ray report listed an impression of degenerative disc disease at L4-5 without change since January 2001 and no other abnormality.  

VA treatment records dated from May 2005 to February 2006 document continued complaints of chronic low back pain and noted that the Veteran had received epidural injections as treatment for his service-connected lumbar spine disability. 

The April 2006 VA peripheral nerves examiner commented that he was unable to find evidence of a specific lumbosacral radiculopathy.  The Veteran complained that he had experienced two episodes of sudden onset upper and lower extremity weakness and radiating pain from his back to his lower extremities.  Objective findings were listed as no bowel or bladder complaints; no weakness or atrophy in muscle groups; symmetrical deep tendon reflexes; no loss of sensation for light touch or temperature in any of the lumbosacral dermatomes; antalgic gait due to knee problems; and very limited mobility on flexion and extension of the low back. 

It was noted that the Veteran's March 2006 VA magnetic resonance imaging (MRI) study report showed multi-level degenerative disk disease.  Results of a nerve conduction velocity (NCV) study and electromyography (EMG) study both performed in April 2006 were within normal limits and did not show evidence of radiculopathy or peripheral neuropathy.  The examiner diagnosed degenerative lumbar disease which results in chronic pain. The examiner opined that it is not likely that the Veteran has lumbar radiculopathy.  It was further noted that the Veteran's complaints of pain, tingling, and numbness in the lower extremities are due to degenerative disease of the spine without clear evidence of specific radiculopathy.

During the April 2006 DRO hearing, the Veteran testified that when he has a certain amount of back pain that his physician told him to stay in bed.  He stated that he has spent as much as a week and probably a minimum of two to three days on various episodes.  See page 10 of the hearing transcript.

An April 2007 VA emergency room visit documents the Veteran's complaints of worsening low back pain.  He then denied radiation; lower extremity weakness or numbness; or incontinence.

On June 2010 VA examination, subjective complaints were chronic stabbing low back pain; flare-ups about once a week that is relived in a few hours with pain medication; and stiffness in the back with loss of range of motion; he had no incapacitating episodes; he reported that he was able to perform all of his activities of daily living himself, to include cleaning himself, toileting, transferring, and feeding himself.  Physical examination revealed forward flexion to 60 degrees; extension to 20 degrees; bilateral lateral flexion to 15 degrees; bilateral lateral rotation to 20 degrees.  The examiner noted that the Veteran exhibited no pain within the arc of motion; there was no additional loss of motion with repetitive testing; there was also no weakness, fatigue, increased pain, lack of endurance or incoordination with repetitive motion; there was no paraspinal muscle spasm on either side; there was no ankylosis present; there was no abnormal neurological symptoms noted in the lower extremities.

On June 2012 VA examination, the Veteran reported that since his last examination he has developed more frequent back spasm and pain in his lower back.  He had no radiating symptoms, and said that his only leg pain is in his left knee.  He denied bowel and bladder incontinence.  The Veteran reported that he takes Vicodin for chronic back pain, as back injections had not helped.  The Veteran indicated that his back pain does not affect his activities of daily living, such as eating, bathing, or grooming.  He indicated that he had to cut down on outdoor activities, but was able to still use his home gym equipment.  The Veteran also reported that he experiences flare-ups of sharp pain in his lower back 1 to 2 times per week, and that he takes his pain medication and alters his activities.  

Physical examination revealed forward flexion to 45 degrees, with pain beginning at 45 degrees; extension to 5 degrees, with pain beginning at 5 degrees; bilateral lateral flexion to 15 degrees,. with pain beginning at 15 degrees bilaterally; bilateral lateral rotation to 15 degrees with pain beginning at 15 degrees bilaterally; the Veteran was able to complete repetitive testing and there was no additional limitation in motion or loss of motion with each repetitive testing; there was also no weakness, fatigue, increased pain, lack of endurance or incoordination with repetitive motion; there was no paraspinal muscle spasm on either side; there was no ankylosis present; there was no abnormal neurological symptoms noted in the lower extremities; nerve conduction studies/EMG of the bilateral lower extremities revealed no evidence of radiculopathy or peripheral neuropathy; there was no reported incapacitating episodes.  

The examiner opined that the Veteran's reported left leg pain was less likely due to the Veteran's service-connected low back disability and more likely related to the Veteran's service-connected left knee disability; as nerve conduction studies do not suggest the presence of radiculopathy.

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Hence, the following analysis is undertaken with the possibility that "staged" rating (assignment of different ratings for distinct periods of time, based on the facts found)  may be appropriate. 

In this case, the Veteran has been assigned a 40 percent disability rating for bulging disc/stenosis of L4-5 with degenerative arthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (for evaluating IVDS).    

Effective September 26, 2003, VA's rating schedule provides that degenerative disc disease is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations of spine disability), or under the Formula for Rating IVDS on the Basis of Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a rating of 40 percent is warranted for disability of the thoracolumbar spine either where forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  The criteria are to be applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by disease or injury.  38 C.F.R. § 4.71a. 

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a General Rating Formula, Note 2, and Plate V.
According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that  requires bed rest prescribed by a physician.   8 C.F.R. § 4.71a..

The Board further notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

As noted above, under the General Rating Formula, the next, higher, 50 percent rating requires evidence of unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned only on evidence unfavorable ankylosis of the entire spine.  Throughout the time pertinent to the July 2004 claim for increase, the medical evidence of record does not show any ankylosis of the thoracolumbar spine, much less the unfavorable ankylosis that would warrant the next higher, 50 percent, rating.  VA examinations have not revealed ankylosis of the thoracolumbar spine and the Veteran has not complained of an inability to move his spine.  There is no other medical evidence suggesting that this is the case, even when taking into account the Veteran's accounts of additional functional impairment due to pain, fatigue, or lack of endurance.  He reported that he just alters his activities but did not report an inability to move his spine.  In fact, as noted on the most recent VA examination, the Veteran reported that he still is able to use his home gym equipment.  See page 2, June 2012 VA examination.  Consequently, the next higher (50 percent) rating under the General Formula criteria is not warranted.  

The Board also finds that the record does not provide a basis for the assignment of any separately ratable neurological manifestations, to include lumbar radiculopathy of the lower extremities.  Under Note (1) of the General Rating Formula, VA must also consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected lumbar spine disability.  Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. §§ 4.120-4.124a.  In this regard, the Board has reviewed the competent medical evidence of record, and notes that no physician has found any neurological abnormality that is a manifestation of the Veteran's service-connected lumbar spine disability.  In fact, the April 2006 VA peripheral nerves examiner stated that it is not likely that the Veteran has lumbar radiculopathy.  Furthermore, nerve conduction studies taken most recently in June 2012 revealed no neurological impairment related to lumbar spine, in particular radiculopathy

Turning to the Formula for Rating IVDS on the basis of Incapacitating Episodes, the Board notes that ratings are assigned on the basis of the quantity and duration of incapacitating episodes over a prior 12-month period.  For purposes of evaluation under this formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician.  38 C.F.R. §4.71a.

Here, while disc problems have been shown on occasion, the Veteran's low back disability is not shown to involve intervertebral disc syndrome with incapacitating episodes.  Competent medical evidence does not show that the Veteran suffers from IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months to warrant the assignment of a 60 percent rating.  While the Board notes that the Veteran testified spending two days a week in bed due to his service-connected lumbar spine disability residuals during the April 2006 DRO hearing, these assertions are not supported objectively.  VA treatment records, VA examination reports, and records from SSA simply do not reflect any findings or comment that would suggest that the Veteran's service-connected lumbar spine disability has necessitated bed rest and treatment prescribed by a physician for a duration of 6 weeks during any 12-month period.  Additionally, VA examiners have consistently noted that the Veteran has not experienced incapacitating episodes with physician-prescribed bed rest, and there is otherwise no evidence that bed rest for any such syndrome has been prescribed.

The Board also finds that there is no basis for assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  While the Veteran has asserted experiencing low back pain, tenderness, stiffness, and weakness, the evidence reflects that the currently assigned 40 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  

In this regard, the Board notes August 2004 and April 2006 VA examination findings that detailed the Veteran exhibited good coordination with all lumbar spine movement, and had no weakness or muscle atrophy.  The June 2010 VA examination findings reflect that the Veteran exhibited no pain within the arc of motion during range of motion; there was no additional loss of motion with repetitive testing; there was also no weakness, fatigue, increased pain, lack of endurance or incoordination with repetitive motion.  Additionally, the most recent June 2012 VA examination findings detailed the Veteran's complaints of periodic flare-ups to which he takes medication and alters his activities.  Although it was noted that repetitive motion of the lower back caused pain, there were no reported changes in lumbar spine range of motion testing results.  Additionally, there have been no clinical findings of functional loss due to pain in addition to that shown objectively during flare-ups so as warrant a higher rating on that basis.  Indeed the Board points out that functional due to pain and the other factors noted  have already been taken into consideration in the assignment of the current 40 percent rating; thus, the record presents no basis for assignment of any higher rating based solely on consideration those factors.  
In summary, symptoms of the Veteran's lumbar spine disability have not met the schedular criteria for the next higher (50 percent rating) at any time pertinent to the July 2004 claim for increase.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point relevant to this appeal has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all pertinent points.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the disability under consideration, pursuant to Hart (cited above); and that the claim for a rating in excess of 40 percent for bulging disc/stenosis of L4-5 with degenerative arthritis must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability rating in excess of 40 percent for service-connected bulging disc/stenosis of L4-5 with degenerative arthritis is denied.


REMAND

Unfortunately the Board finds that further RO action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on such matter.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2012).  

In this case, for the time pertinent to the July 2004 claim for increase, the Veteran did not meet the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU, as service connection was in effect only for lumbar spine, rated as 40 percent disabling; and left knee disability, rated as 10 percent disabling for a combined rating of 50 percent.  

However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities pursuant to 38 C.F.R. § 4.16(b).  Hence, consideration of whether the Veteran is, in fact, unemployable, is still necessary in this case.

An October 2002 VA treatment record associated with the Veteran's SSA records includes a medical comment  that the Veteran would only be able to perform employment allowing for 3 hours of sitting, 3 hours of standing, and 3 hours of lying down.

Most recently, in February 2011, the Board remanded this matter  to obtain an addendum opinion as to whether it was at least as likely as not that the Veteran's service connected disabilities, without regard to the Veteran's age or impairment due to nonservice-connected disability rendered him unable to obtain or retain substantially gainful employment.  The RO was also instructed to determine based on a full consideration of all pertinent evidence, to particularly include the SSA determination and supporting medical records whether the procedures for referral for consideration of an extraschedular TDIU, set forth in 38 C.F.R. § 4.16(b) were invoked.

In June 2012, the Veteran was re-examined.  After the Veteran was examined and the claims file was reviewed (to include the SSA records per the examiner), the examiner opined that the Veteran's service-connected disabilities prevent him from being employed in a position that requires heavy physical activity, such as his previous job as a corrections officer, but that the conditions do not prevent him from pursuing employment in a light duty or sedentary job.

In November 2012, the RO continued to deny the claim based on the examiner's June 2012 findings.  The RO also determined, based on the June 2012 VA report findings, that consideration for TDIU extraschedular was not warranted.

In a July 2013 statement, the Veteran's attorney contends that the June 2012 opinion is not responsive to the Board's instructions.  Indeed, the representative notes the examiner did not opine on the probability that the Veteran's service-connected disabilities render him unable to obtain or retain substantially gainful employment.  Furthermore, the Board observes that while the examiner indicated that he reviewed the Veteran's claims file, to include the October 2002 and January 2010 VA treating physician opinions, and that he took them into consideration prior to formulating his opinion, the examiner did not discuss the October 2002 and January 2010 VA treating physician opinions regarding the Veteran's unemployability as instructed by the Board.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner did not offer discussion pertaining to the October 2002 and January 2010 VA treating physician opinions, neither did he provide any rationale as to his conclusions pertaining to sedentary employment, and thus, the Board finds that the opinion is inadequate and an addendum opinion is needed to fairly resolve the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should obtain a supplemental opinion by the June 2012 VA examiner.  The RO should only arrange for the Veteran to undergo further examination if the June 2012 VA examiner is unavailable, or another examination of the Veteran is deemed warranted.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, shall result in denial of the TDIU (increased rating) claim.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the new medical opinion, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, the matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, forward the entire claims to the examiner who examined the Veteran in June 2012 for an addendum opinion.  The physician must opine whether, without regard to the Veteran's age or impairment due to nonservice-connected disability, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service- connected disabilities-in particular, his bulging disc/stenosis of L4-5 with degenerative arthritis--render(s) him unable to obtain or retain substantially gainful employment.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain an opinion responsive to the question posed above.  The entire claims file, to include complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination must include discussion of the Veteran's documented medical history and assertions.

In rendering the requested opinion, the physician must specifically consider and discuss the SSA records and disability determination, as well as address the October 2002 and January 2010 VA treating physician opinions regarding the Veteran's unemployability.

The physician should set forth all examination findings (if any), along with complete rationale for the conclusion reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for a TDIU, to include on an extra-schedular basis pursuant to 38 C.F.R. §§ 3.321(b) and 4.16(b), in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his attorney an SSOC and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


